Dickerson, J.
It is not competent for a person charged with larceny of goods to introduce evidence of his declarations made after the property came into his possession, that he obtained them by finding.
The allegation of property in a complaint for an alleged larceny of goods is sustained, if the complainant at the time the larceny was committed, held possession of them under a loan from, or contract of sale with the owner.
The rulings and instructions of the judge of the superior court being in accordance with these principles, afford no legal ground of exception. Exceptions overruled.
Walton, Dickerson, Daneorth, Yirgin and Peters, JJ., concurred.
Appleton, C. J., and Barrows, J., did not concur upon either point. They thought the declarations of Pettis admissible as tending to disprove any felonious intent, and that no property, general or special, in Charles A. Dalton was shown by the evidence.